Citation Nr: 1544508	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012.

2. Entitlement to a disability rating in excess of 30 percent for residuals of total left knee arthroplasty from January 1, 2014, to August 31, 2014, and entitlement to a disability rating in excess of 60 percent for residuals of total left knee arthroplasty on and after September 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

In November 2014, the Board denied a claim for a disability rating in excess of 20 percent for residuals of left knee injury prior to November 5, 2012, and a claim for a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012.  In that same decision, the Board remanded the claim for a disability rating in excess of 30 percent for residuals of total left knee arthroplasty on and after January 1, 2014.  The Veteran appealed only the denial of an increased disability rating for degenerative joint disease of the left knee to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, enacted by a July 2015 Order, the Court remanded this issue to the Board.  Additionally, the VA Appeals Management Center (AMC) has returned the claim for a disability rating in excess of 30 percent for total left knee arthroplasty on and after January 1, 2014, to the Board for further appellate review.

At the April 2014 hearing, the Veteran raised the issue of entitlement to service connection for a back disability, to include as secondary to service-connected total left knee arthroplasty.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
	
The issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012, and entitlement to a disability rating in excess of 60 percent for residuals of total left knee arthroplasty on and after September 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From January 1, 2014, to August 31, 2014, the Veteran's residuals of total left knee arthroplasty consisted of severe pain and weakness.


CONCLUSION OF LAW

From January 1, 2014, to August 31, 2014, the criteria for a disability rating of 60 percent for residuals of total left knee arthroplasty have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An October 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record also contains the Veteran's VA treatment records and lay evidence pertinent to the claim decided herein.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his left knee disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

On and after January 1, 2014, the Veteran's total left knee arthroplasty is rated as 30 percent disabling under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  A total knee replacement is a prosthetic implant that is rated under Diagnostic Code 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under Diagnostic Codes 5256, 5261, and 5262.  Evaluations in excess of 30 percent are not available for recurrent subluxation or lateral instability under Diagnostic Code 5257; for dislocated semilunar cartilage, frequent episodes of locking, pain, and effusion under Diagnostic Code 5258; semilunar cartilage removal, symptomatic, under Diagnostic Code 5259; limitation of flexion under Diagnostic Code 5260; or genu recurvatum under Diagnostic Code 5263.  The minimum rating after a knee replacement is 30 percent.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Unfavorable ankylosis of the knee in flexion between 10 degrees and 20 degrees is to be rated as 40 percent disabling; unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees is rated as 50 percent disabling; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more is rated as 60 percent disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 30 degrees is rated as 40 percent disabling; and extension of the leg limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion and limitation of extension of the same knee joint).  Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated as 40 percent disabling.  38 C.F.R. § 4.71a.

Upon review, the Board finds the evidence demonstrates that from January 1, 2014, to August 31, 2014, the Veteran's residuals of total left knee arthroplasty consisted of severe pain,  instability, and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A January 2014 VA treatment record shows the Veteran reported that his left knee symptoms were worsening, and in April 2014, a VA physician found the Veteran had symptomatic patellar crepitus/clunk and moderate flexion instability.  The Veteran's left knee was stiff and painful in deep flexion, and there was palpable, audible crepitus with active extension.  At the April 2014 hearing, the Veteran reported that he had severe, painful motion and weakness.  He stated that his knee locked up four to six times per month and that because he had lateral instability, he did not put any low-bearing weight on his leg when getting up.  In June 2014, the Veteran reported that it felt as though the tissues, stitches, and nerves in his knee were being torn out, and a June 2014 pain assessment shows the Veteran reported that his knee was an eight on a scale from one to 10 for severely affecting his life.  An August 2014 VA treatment record shows the Veteran reported persistent pain and feelings of instability.  He had eight episodes of locking per day, and there was neutral patellar tracking with palpable clunking with range of motion testing.  VA treatment records indicate that on September 1, 2014, the Veteran underwent left knee arthroscopy with debridement of clunk tissue.  Based on the evidence reflecting the Veteran's competent reports of severe pain and weakness, the Board finds a disability rating of 60 percent is warranted from January 1, 2014, to August 31, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

An evaluation in excess of 60 percent is not available under Diagnostic Code 5055 after one year following implantation of the prosthesis.  In addition, a disability rating in excess of 60 percent is not available under any of the other applicable Diagnostic Codes related to the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  Furthermore, the evidence does not demonstrate that any additional Diagnostic Codes provide for separate disability ratings for the Veteran's residuals of total left knee arthroplasty from January 1, 2014, to August 31, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5000, Note 1 provides, as an exception to the amputation rule, that a rating of 10 percent is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  Here, the evidence does not demonstrate a diagnosis of active osteomyelitis during the period.  Moreover, the Veteran's left knee disability is now rated as 60 percent disabling.  Therefore, a separate disability rating under Diagnostic Code 5000 is not permitted.  

Separate ratings for arthritis under Diagnostic Codes 5002-5010 are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  A separate rating of 10 percent is only for application if the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes.  38 C.F.R. § 4.71a.  As limitation of motion is already considered by the currently assigned disability rating of 60 percent, the evidence does not show a separate disability rating for arthritis is warranted.

As noted above, under Diagnostic Code 5055, the rating criteria for a 30 percent disability rating allow that the knee replacement may be rated analogous to Diagnostic Codes 5256, 5261, or 5262.  Diagnostic Code 5257 for recurrent subluxation or lateral instability is not one of the identified Diagnostic Codes for rating intermediate degrees of disability, which indicates that a separate rating may be awarded for recurrent subluxation or lateral instability if shown by the medical evidence.  In this case, however, the Veteran is in receipt of a 60 percent disability rating for chronic residuals consisting of severe pain and weakness in the affected extremity, and the Board finds that this disability rating already contemplates any instability demonstrated on examination.  Because assigning a separate disability rating under Diagnostic Code 5257 would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14, a separate disability rating is not permitted.  Furthermore, as stated above, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Thus, a separate disability rating for recurrent subluxation or lateral instability is not permitted as the Veteran's knee disability is now rated as 60 percent disabling.  Furthermore, the Board finds the assigned 60 percent disability rating already contemplates any impairment of the femur in connection with a left knee disability, and therefore, a separate disability rating is not warranted.  

In order to warrant a disability rating in excess of 60 percent under the amputation rule, Diagnostic Code 5160 provides a 90 percent disability rating for amputation of the thigh, disarticulation, with loss of extrinsic pelvic girdle muscles, and Diagnostic Code 5161 provides an 80 percent disability rating for amputation of the upper third, one-third of the distance from perineum to knee.  As the evidence does not demonstrate disarticulation, with loss of extrinsic pelvic girdle muscles, or amputation of the upper third, one-third of the distance from perineum to knee, a disability rating in excess of 60 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5161 (2015).  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected residuals of total left knee arthroplasty are evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Throughout the period decided herein, the Veteran's service-connected disability was manifested by severe pain, instability, and weakness.  A 60 percent disability rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the severity of the Veteran's symptoms is contemplated by a 60 percent disability rating.  Therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a March 2013 written statement, the Veteran's representative specifically indicated that the Veteran was not claiming entitlement to a TDIU.  As such, the Board concludes that the Veteran has not raised a claim for a TDIU.


ORDER

Entitlement to a disability rating of 60 percent, but no more, for residuals of total left knee arthroplasty from January 1, 2014, to August 31, 2014, is granted.


REMAND

Degenerative joint disease of the left knee prior to November 5, 2012

As noted above, the Court set aside the denial of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012, and remanded the claim to the Board.  Specifically, the Court found the November 2011 VA examination inadequate because it did not adequately detail whether the Veteran experienced additional, functional loss due to pain and at what point in the range of motion that functional loss began.  The Court further found the VA examiner did not explain exactly when in the range of motion the Veteran's weakened movement, interference with sitting, standing, and weight-bearing, and other impairments caused functional impairment.  Here, the Board notes that any additional examination obtained would not be relevant to the period at issue.  However, with consideration of the Court's determination, the Board finds an addendum opinion is necessary to address any additional functional loss resulting from the Veteran's symptoms.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Residuals of total left knee arthroplasty on and after September 1, 2014

As noted above, VA treatment records indicate the Veteran underwent left knee arthroscopy with debridement of clunk tissue on September 1, 2014.  However, it does not appear that the RO has obtained all of the records associated with the September 1, 2014, procedure.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate any outstanding VA treatment records with the Veteran's electronic file, to specifically include any treatment records pertaining to the September 1, 2014, procedure. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from September 2014 to the present, to specifically include all treatment records pertaining to the left knee arthroscopy with debridement of clunk tissue performed on September 1, 2014.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file to the November 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  The examiner is asked to address the following: additional loss of function on motion of the left knee due to pain, fatigue, weakness, incoordination, or lack of endurance, to include on repetitive use.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  

A complete rationale for any opinion advanced must be provided.

3. When the development requested has been completed, re-adjudicate the claim of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012, and the claim of entitlement to a disability rating in excess of 60 percent for residuals of total left knee arthroplasty on and after September 1, 2014.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


